o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi genin-106744-16 number release date uil ---------------------------- ---------------------------------------- ------------------ ------------------- --------- dear --------------------- this letter responds to your request for information dated date you are requesting information regarding the allowable credit under sec_2010 of the internal_revenue_code that may be applied to reduce or eliminate the estate_tax imposed by sec_2001 sec_2001 of the code imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2010 provides that a credit of the applicable credit_amount shall be allowed to the estate of every decedent against the tax imposed by sec_2001 sec_2010 provides that the applicable credit_amount is the amount of the tentative_tax that would be determined under sec_2001 if the amount with respect to which such tentative_tax is to be computed were equal to the applicable_exclusion_amount sec_2010 provides that the applicable_exclusion_amount is the sum of the basic exclusion amount and in the case of a surviving_spouse the deceased spousal unused exclusion amount sec_2010 generally provides that the basic exclusion amount is dollar_figure to be adjusted for inflation annually after calendar_year publication survivors executors and administrators provides further information including the basic exclusion amount since for your assistance a copy of publication has been included with this letter genin-106744-16 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2016_1 sec_2 2016_1_irb_1 date if you have any additional questions please contact our office at -------------------- sincerely karlene m lesho senior technician reviewer branch passthroughs special industries enclosure publication survivors executors and administrators
